Case 6:18-cv-00497-JCB-KNM Document 114 Filed 04/08/20 Page 1 of 3 PageID #: 1763



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

  DOUG LANEY, et al.                                §
                                                    §
                 Plaintiffs,                        §
                                                    §
  vs.                                               §     Civil Action No. 6:18-cv-00497
                                                    §
  CLEMENTS FLUIDS MANAGEMENT,                       §
  LLC., et al.                                      §
                                                    §
                 Defendants.                        §

                                   NOTICE OF SETTLEMENT

         Plaintiff/Opt-Ins Doug Laney, Sydney B Hamblin, Bryan McKnight and Albert

  Villalobos, and Defendants Clements Fluids Management, LLC, Clements Fluids South Texas,

  Ltd., and Clements Fluids Henderson, Ltd. respectfully file and submit this, their Notice of

  Settlement as follows:


         Plaintiff/Opt-Ins and Defendants have agreed upon an amicable resolution amongst

  themselves as well as by and through their counsel of record. In exchange for the receipt by the

  Plaintiff/Opt-Ins as well as their attorneys of record, of the total amount of $25,000.00, the

  foregoing have agreed and will execute an appropriate Settlement Agreement and Release by

  which the Defendants are released from any and all liability, including attorneys’ fees and court

  costs. 1 Accordingly, the controversy existing with respect to the above-referenced and numbered

  cause no longer exists and the issues requiring resolution are now moot. Counsel for Plaintiff/Opt-




  1  The settlement amount involved suggests and evidences the fact that this is a nuisance value
  settlement, by definition. The Defendants have steadfastly and consistently denied any and all
  liability to the referenced Plaintiff/Opt-Ins.
Case 6:18-cv-00497-JCB-KNM Document 114 Filed 04/08/20 Page 2 of 3 PageID #: 1764



  Ins and Defendants shall submit an Agreed Motion to Dismiss and proposed Agreed Order of

  Dismissal to this Honorable Court immediately upon the consummation of the settlement.


         For these reasons, Opt-In/Plaintiffs and Defendants request that this Honorable Court

  terminate and cancel any and all proceedings presently occurring or scheduled to occur with

  respect to the above-referenced and numbered cause pending the consummation of a settlement,

  whereupon an Agreed Motion to Dismiss and proposed Agreed Order of Dismissal shall be

  presented to the Court.


  Dated: April 8, 2020                        Respectfully Submitted,

                                              MUNSCH, HARDT, KOPF & HARR, P.C.
                                              By: /s/ Daniel D. Pipitone
                                                 Daniel D. Pipitone
                                                 State Bar No. 16024600
                                                 700 Milam Street, Suite 2700
                                                 Houston, Texas 77002
                                                 Telephone:          (713) 222-1470
                                                 Facsimile: (713) 222-1475
                                                 dpipitone@munsch.com

                                                 OF COUNSEL:
                                                 Amber L. Karns
                                                 State Bar No. 24080669
                                                 700 Milam Street, Suite 2700
                                                 Houston, Texas 77002
                                                 Telephone:        (713) 222-1470
                                                 Facsimile: (713) 222-1475
                                                 akarns@munsch.com
Case 6:18-cv-00497-JCB-KNM Document 114 Filed 04/08/20 Page 3 of 3 PageID #: 1765



                                                 FLOWERS DAVIS, PLLC

                                                 By: /s/ Lee I. Correa
                                                    Lee I. Correa
                                                    State Bar No. 24072049
                                                    1021 ESE Loop 323, Suite 200
                                                    Tyler, Texas 75701
                                                    Telephone (903) 534-8063
                                                    Facsimile: (903) 534-1650
                                                    lic@flowersdavis.com


                                   CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who have consented to electronic service are being
  served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3) on
  April 8, 2020.

                                                         /s/ Daniel D. Pipitone
                                                        DANIEL D. PIPITONE
